Citation Nr: 1549306	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-27 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to June 20, 2012 for the grant of service connection for peripheral vestibular disorder (claimed as acute labyrinthitis).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
The Veteran requested a hearing before Board in his August 2012 substantive appeal.  A hearing was scheduled for October 2015.  The Veteran did not appear for the hearing, nor did he attempt to reschedule his request.  Therefore, the Veteran's hearing request is deemed to be withdrawn. See 38 C.F.R. § 20.704 (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Other than unrelated documents, the documents in Virtual VA are duplicative of the documents in VBMS.  Any future consideration of this case should take into consideration the existence of these electronic records.
 

FINDINGS OF FACT

1.  In a January 2012 Board decision, the Board denied service connection for acute labyrinthitis.  The Veteran did not appeal this decision nor request reconsideration. 

2.  The Veteran filed a claim to reopen his claim of entitlement to service connection for a peripheral vestibular disorder on February 22, 2012.


CONCLUSION OF LAW

The criteria for an effective date of February 22, 2012, but no earlier, for the award of service connection for peripheral vestibular disorder are met. 38 U.S.C.A. 
§§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme. Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date.  Goodwin, 22 Vet. App. 128.  There has been no allegation of such error in this case by either the Veteran or his representative.  Therefore, no further VCAA notice is necessary for the downstream effective date issue. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran's STRs and VA medical records are associated with the claims file.  No examination was provided with regard to the Veteran's earlier effective date claim as this issue is resolved based upon the medical evidence already in the file and the dates of relevant procedural documents.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the earlier effective date issue on appeal.     

The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  
For the period on appeal, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.  

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c) (2013); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Board must determine the date of the Veteran's claim. The Veteran filed a claim of service connection for acute labyrinthitis in March 2006.  A July 2006 rating decision denied his claim.  The Veteran appealed that rating decision.  In January 2012, the Board issued a decision denying the Veteran's claim for labyrinthitis.  The Veteran did not file a motion for reconsideration or appeal the decision.  See 38 C.F.R. § 20.1001, 1100.  In January 2012, the AOJ erroneously issued a rating decision implemented the findings of the January 2012 Board decision which included the denial of service connection.

In February 2012, immediately following the Board decision and implementing rating decision, the Veteran filed a document which he entitled "notice of disagreement."  In March 2012, the AOJ advised the Veteran of the decision review officer (DRO) process.  In June 2012, the Veteran appeared before a DRO.  The DRO conference report indicates that the parties discussed that VA was considering the Veteran's earlier filing as a petition to reopen a claim for service connection for labyrinthitis, as a final Board decision had been entered.  

The AOJ afforded the Veteran a VA examination in June 2012.  Based on that examination, in a July 2012 rating decision, the AOJ granted service connection, effective June 20, 2012.  The Veteran filed a notice of disagreement with that decision, claiming that the effective date should be in March 2006, the date of his original claim.  A statement of the case was issued in June 2013 and although no substantive appeal was received, the AOJ treated this issue as if it was on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009) (holding that VA may waive any issue of timeliness, either explicitly or implicitly, with regard to the non-jurisdictional substantive appeal).  

As noted above, the Veteran did not appeal the 2012 Board decision and did not request reconsideration.  Accordingly, the January 2012 Board decision is final and the February 2012 statement from the Veteran must be treated as a claim to reopen.  There is no earlier statement that can be construed as a claim.  Therefore, the Board finds that February 22, 2012 is the date of claim.  

Next, the Board must determine the date of entitlement.  Service treatment records show that in February 1969, the Veteran was diagnosed with acute labyrinthitis.  A post-service March 2006 letter shows that the Veteran's primary care physician advanced a diagnosis of acute labyrinthitis and a September 2006 treatment record shows that the Veteran was seen for evaluation of acute labyrinthitis.  The September 2006 treatment record showed diagnoses of chronic eustachian salpingitis, mixed conductive and sensorineural hearing loss, Meniere's disease unspecified, and peripheral vertigo unspecified.  The examiner did not find a diagnosis of acute labyrinthitis.  

The Veteran was afforded another VA examination in June 2012.  The examiner diagnosed peripheral vestibular disorder with the dates of diagnosis as September 6, 2006 and June 20, 2012.  The examiner opined that the Veteran's disorder was incurred in or caused by service as the acoustic trauma in service led to inner ear hearing and vestibular destruction, causing hearing loss, vertigo, ataxia, and tinnitus.  

Although the AOJ found the date of entitlement to be June 20, 2012, the date of the VA examination, resolving all doubt in favor of the Veteran, the Board finds that the correct date of entitlement is September 6, 2006, the date that the June 2012 VA examiner noted the diagnosis was indicated.  

Accordingly, as between the date of claim to reopen, February 22, 2012, and the date of entitlement, September 6, 2006, the later of the two dates is February 22, 2012.  Thus, the effective date is February 22, 2012.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

In his October 2015 appellate brief, the Veteran contends that his diagnosis was ascertainable prior to the June 2012 VA examination.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).  The Veteran has not alleged that there was CUE in the January 2012 Board decision.  

Finally, the evidence does not indicate that any relevant service department records have been received after the rating or Board decisions.  

Therefore, an effective date of February 22, 2012, but no earlier, is granted.  


ORDER

An effective date of February 22, 2012, but no earlier, for a grant of service connection for a peripheral vestibular disorder is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


